           Case 2:20-cv-00762-JCC-DWC Document 52 Filed 12/04/20 Page 1 of 1




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9   JON CHEETHAM, et al.,                                  CASE NO. C20-0762-JCC
10                            Plaintiffs,                   ORDER
11          v.

12   SPECIALIZED LOAN SERVICING, LLC, et
     al.,
13
                              Defendants.
14

15
            This matter comes before the Court on the parties’ stipulation and proposer order to
16
     dismiss Equifax Information Services LLC (Dkt. No. 51). Having thoroughly considered the
17
     stipulation and relevant record, the Court hereby DISMISSES all claims against Equifax
18
     Information Services LLC with prejudice and without an award of attorney fees.
19
            DATED this 4th day of December 2020.
20

21

22

23
                                                         A
                                                         John C. Coughenour
24                                                       UNITED STATES DISTRICT JUDGE

25

26


     ORDER
     C20-0762-JCC
     PAGE - 1
